United States Department of Labor
Employees, Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, MILWAUKEE
PROCESSING & DISTRIBUTION CENTER,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1110
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2006 appellant filed a timely appeal from the January 30, 2006 decision of
the Office of Workers’ Compensation Programs finding that he was entitled to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction over the merits of
the schedule award decision.
ISSUE
The issue is whether appellant has established that he has more than a 14 percent
permanent impairment of the left upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On December 3, 2003 appellant, then a 44-year-old mail handler, filed a claim for
traumatic injury, Form CA-1, alleging that he dislocated and fractured his left elbow that day
when he fell after catching his foot on a power pallet lifter. Dr. Javier Rincon, a Board-certified
family practitioner, conducted an x-ray of the elbow and noted a comminuted displaced fracture

of the radial head with multiple loose fragments. On December 13, 2006 Dr. Steven Grindel, a
Board-certified orthopedic surgeon, performed an excision and replacement of appellant’s left
radial head and a repair of his left ulnar collateral ligament. By decision dated February 24,
2004, the Office accepted appellant’s claim for left radial head fracture, left elbow dislocation
and left ulnar collateral ligament tear. Appellant returned to work with permanent restrictions on
March 2, 2004.
In a report dated February 15, 2005, Dr. Grindel stated that appellant had reached
maximum medical improvement. He noted that appellant lacked 15 degrees of flexion in his left
elbow and assigned a 20 percent permanent impairment rating of the left arm based on
limitations in range of motion and pain with aggressive use.
On March 1, 2005 appellant filed a claim for a schedule award for permanent impairment
to his left elbow.
On May 12, 2005 the Office provided Dr. Grindel with a form requesting specific
information, to be determined by examination, about the extent of permanent impairment to
appellant’s left elbow.1
Dr. Grindel submitted the form and a narrative medical report on June 14, 2005.2 He
reported that appellant had left elbow pain ranging from 2 to eight out of 10, but that this did not
interfere with daily activity.3 Dr. Grindel found no loss of sensation in the left elbow, but noted
a loss of 18 percent of extension. He estimated a 50 percent loss of flexion strength and 20
percent loss of extension strength.
The Office forwarded the medical record to an Office medical adviser for a determination
of permanent impairment. On July 11, 2005 Dr. Ravi K. Ponnappan, an orthopedic surgeon,
submitted an impairment rating. He utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) in rating a 14 percent impairment of
appellant’s left upper extremity. Dr. Ponnappan based his determination on appellant’s history
of arthroplasty of the radial head in his left elbow, complaints of moderate intermittent pain in
the left elbow and objective findings of loss of elbow motion. He found that maximum medical
improvement had been reached on February 15, 2005.
In rating sensory loss, Dr. Ponnappan identified the medial antebrachial cutaneous nerve
under Table 16-15 which provides a maximum impairment for pain of five percent. He then
found a Grade 3 deficit for distorted superficial tactile sensibility under Table 16-10, to rate pain
at two percent.4 Dr. Ponnappan also rated 2 percent for a 30 percent (Grade 3) pain/sensory
1

The Office also requested information about appellant’s left wrist. Dr. Grindel did not respond to this request.

2

The findings on the May 31, 2005 form are slightly different than the June 14, 2005 form.

3

Dr. Grindel does not indicate which nerve distributions, if any, were involved in this pain.

4

Dr. Ponnappan erroneously referred to Table 16-11, rather than pain and sensory deficit which is found on Table
16-10, page 482 and not motor deficits which are covered under Table 16-11, page 484. Additionally, his
calculations are correct only when using Tale 16-10, page 482, in conjunction with Table 16-15, page 492.

2

deficit in the distribution of the lateral antebrachial cutaneous nerve, for which a maximum
impairment of 5 percent may be awarded. He awarded appellant an eight percent left upper
extremity impairment for the radial head arthroplasty based on Table 16-27, page 506. Using
Figure 16-34, page 472, Dr. Ponnappan also awarded a 2 percent left upper extremity
impairment for the loss of elbow extension of 18 degrees. He noted, according to the A.M.A.,
Guides, page 508, no award for loss of strength of the presence of decreased motion.
Dr. Ponnappan properly combined the impairments in accordance with the Combined Values
Chart, page 604, to total 14 percent left upper extremity impairment.
In a decision dated January 30, 2006, the Office granted appellant a schedule award for a
14 percent permanent impairment of the left upper extremity, 43.68 weeks of compensation, for
the period February 15 to December 17, 2005.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law for all claimants, the
Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.7
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.8
ANALYSIS
The Board finds that the Office medical adviser, Dr. Ponnappan correctly followed the
procedures outlined in the A.M.A., Guides in rating appellant’s permanent impairment.
Dr. Ponnappan based his determination on the examination performed by Dr. Grindel, a Boardcertified orthopedic surgeon. Based on a finding of moderate intermittent pain in the left elbow,
Dr. Ponnappan identified a 30 percent pain deficit in both the medial antebrachial cutaneous
nerve and the lateral antebrachial cutaneous nerve.9 These nerve distribution groups were
properly utilized because they cover the elbow region of the arm.10 The maximum impairment
allowed for pain deficits for each of these nerves is five percent.11 When multiplied by the 30
percent pain deficit found by Dr. Ponnappan, the result is an impairment rating of one and a half
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

20 C.F.R. § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

See A.M.A., Guides 482, Table 16-10.

10

Id. at 488, Figure 16-48.

11

Id. at 492, Table 16-15.

3

percent. He properly rounded the impairment due to each of these nerves up to two percent, for a
total of four percent impairment for elbow pain. Relying on Table 16-27, page 506, the Office
medical adviser correctly awarded an impairment of eight percent for the isolated implant
arthroplasty of the left radial head. Using Figure 16-34, page 472, to rate appellant’s decreased
extension, Dr. Ponnappan correctly rounded the 1.8 percent loss of motion to 2 percent, resulting
in a 2 percent left upper extremity impairment. In accordance with the A.M.A., Guides, he did
not rate appellant’s decreased strength in the presence of decreased motion.12 When the above
left upper extremity impairment ratings are combined using the Combined Values Chart, page
604, the result is 14 percent. Accordingly, the Board finds that the Office medical adviser
properly established the impairment rating and the Office correctly relied on it in issuing its
schedule award.
The Board further finds that Dr. Grindel’s rating of 20 percent impairment does not
conform to the A.M.A., Guides. In a February 15, 2005 report, Dr. Grindel stated that appellant
had a 20 percent permanent impairment. However, Dr. Grindel did not explain how he arrived at
this rating and whether he used the A.M.A., Guides. He stated only that the rating was based on
“limitations of motion and pain with aggressive use.” This rationale does not contain the
objective findings required to make an impairment rating using the A.M.A., Guides which are
the only rating guidelines allowed under Office regulations. The Board finds that Dr. Grindel’s
20 percent impairment rating is of diminished probative value as he did not conform to the
protocols of the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has not established that he has more than a 14 percent
permanent impairment of the left upper extremity, for which he received a schedule award.

12

See A.M.A., Guides 508, section 16.8a (“[d]ecreased strength cannot be rated in the presence of decreased
motion, painful conditions, deformities or absence of parts (e.g., thumb amputation) that prevent effective
application of maximal force in the region being evaluated]”). (Emphasis in the original.)

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 30, 2006 is affirmed.
Issued: May 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

